          Case 2:20-cv-00079-MTL Document 28 Filed 03/22/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Robert Chagolla, et al.,                          No. CV-20-00079-PHX-MTL
10                  Plaintiffs,                        ORDER
11   v.
12   Bryan Cluff, et al.,
13                  Defendants.
14
15            Before the Court is Defendant Clarisse McCormick’s Motion to Transfer Pursuant
16   to 28 U.S.C. § 1404 (the “Motion”) (Doc. 24). Defendant argues that a case filed with a

17   different District Judge by Plaintiffs Robert and Jackie Chagolla should be transferred in
18   light of their similar claims and nearly identical facts. (Id. at 2–3.) Plaintiffs did not

19   respond to this Motion. The Motion is granted without prejudice to the defendants later

20   moving to consolidate these two cases under LRCiv 42.1 and Rule 42(a) of the Federal
21   Rules of Civil Procedure.
22   I.       BACKGROUND

23            Plaintiffs filed the present case on January 13, 2020 (the “Cluff” case). (Doc. 1.)

24   Defendants in the Cluff case then moved for a more definite statement, including that

25   Plaintiffs had made numerous allegations against Ms. McCormick but had failed to name

26   her as a defendant. (Doc. 12.) Before the Court ruled on this motion, Plaintiffs filed a

27   substantially identical case against Ms. McCormick on June 11, 2020 (the “McCormick”
28   *
       This Court granted Defendants’ motion for a more definite statement and allowed
     Plaintiffs to file an amended complaint. (Doc. 20.)
       Case 2:20-cv-00079-MTL Document 28 Filed 03/22/21 Page 2 of 3



 1   case). The Cluff case is currently pending before the undersigned District Judge; the
 2   McCormick case is presently pending before the Honorable Susan Brnovich as Case No.
 3   CV-20-01162-PHX-SMB.
 4          Both cases allege that Plaintiff Robert Chagolla was wrongfully terminated as a
 5   Maricopa County Deputy Sheriff almost 20 years ago. (Cluff Doc. 21 ¶¶ 1–3; McCormick
 6   Doc. 1 ¶ 5.) The Complaints state that the defendants in each case are guilty of
 7   constitutional violations, including tampering with evidence and falsifying evidence.
 8   (Cluff Doc. 21 ¶¶ 19–31; McCormick Doc. 1 ¶¶ 2–3.) Plaintiffs also allege “systemic
 9   racism” and other racially-motivated claims against each defendant. (Cluff Doc. 21
10   ¶¶ 32–41; McCormick Doc. 1 ¶ 37.) In both cases, the underlying facts are almost
11   identically the same and involve the same parties in each suit. (Cluff Doc. 21; McCormick
12   Doc. 1.) Defendants have filed a motion to dismiss for failure to state a claim in both
13   cases. (Cluff Doc. 22; McCormick Doc. 10.)
14          On September 21, 2020, Defendant McCormick filed a motion to transfer in both
15   the Cluff and McCormick cases. (Cluff Doc. 24; McCormick Doc. 9.) Defendant moves to
16   transfer the McCormick case to “Judge Liburdi’s division” because the two cases arise
17   out of the same event, allege identical claims and nearly identical facts, and the transfer
18   will “limit the risk of inconsistent rulings and allow for possible consolidation of trial, if
19   applicable, before one judge who is already familiar with the operative facts.” (Cluff Doc.
20   24.) “Defendant McCormick requests that this matter be transferred to Judge Liburdi’s
21   division.” (Id.) Plaintiffs have also filed a “Notice of Claim Regarding this Same Matter.”
22   (Cluff Doc. 26.) This Notice requests that this Court does not dismiss the case at this
23   time. (Id.) The Notice also mentions that Ms. McCormick has not been served in this
24   action and requests “additional time to serve Clarisse McCormick in this matter in the
25   hope of reaching a settlement with all parties.” (Id.) This Court notes that service was
26   executed on Ms. McCormick in September 2020. (McCormick Doc. 7.)
27   II.    LEGAL STANDARD
28          Under 28 U.S.C. § 1404(a), “a district court may transfer any civil action to any


                                                 -2-
       Case 2:20-cv-00079-MTL Document 28 Filed 03/22/21 Page 3 of 3



 1   other district or division where it might have been brought or to any district or division to
 2   which all parties have consented.” Section (a) does not apply because Defendant
 3   McCormick is not seeking to transfer a civil action to another district or division. Section
 4   1404(b) provides: “Upon motion, consent or stipulation of all parties, any action, suit or
 5   proceeding of a civil nature or any motion or hearing thereof, may be transferred, in the
 6   discretion of the court, from the division in which pending to any other division in the
 7   same district.” Section (b) will therefore guide our analysis.
 8   III.   ANALYSIS
 9          The Court finds that transfer is appropriate. Having reviewed both Complaints, the
10   Court finds that they are substantially identical. The two cases arise from the same
11   alleged incident and involve almost identical questions of law. Transfer will have the
12   effect of conserving time and effort and will avoid causing the parties to incur
13   unnecessary expenses in trying two separate lawsuits. It will also remove the need for
14   duplication of labor that would otherwise result from having separate judges hear the
15   cases. Lastly, transfer will avoid the potential of inconsistent outcomes and be in the
16   interests of justice. In light of the foregoing, the Court will grant Defendant’s Motion.
17   IV.    CONCLUSION
18          Accordingly,
19          IT IS ORDERED granting the Motion to Transfer Pursuant to 28 U.S.C. § 1404
20   (Doc. 24) without prejudice to the defendants later seeking to consolidate these two cases
21   under LRCiv 42.1 and Fed. R. Civ. P. 42(a).
22          IT IS FURTHER ORDERED that the Clerk of the Court shall transfer CV-20-
23   01162-PHX-SMB to this Court. All future filings shall bear the case number CV-20-
24   01162-PHX-MTL. The two motions to dismiss remain pending (Cluff Doc. 22;
25   McCormick Doc. 10).
26          Dated this 19th day of March, 2021.
27
28


                                                 -3-
